DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claims 1 and 10, the claims recite, in part, receiving information about content into which an advertisement is to be inserted and information about an inventory included in the content, transmitting the information about the content and the information about the inventory, receiving a request for inserting the advertisement into the inventory, selecting advertisement content from among a plurality of pieces of advertisement content and receiving the selected advertisement content, and transmitting the advertisement content.
	The limitations, as drafted and detailed above, are directed towards assignment of advertising, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of a communicator (Claim 1), a memory (Claim 1), a processor (Claim 1), a first device (Claims 1 and 10), one or more second devices (claims 1 and 10), and a third device (Claims 1 and 10). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, transmitting, and selecting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 

When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a communicator (Claim 1), a memory (Claim 1), a processor (Claim 1), a first device (Claims 1 and 10), one or more second devices (claims 1 and 10), and a third device (Claims 1 and 10) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification paragraphs 0065, 0146, 0148); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2-9 and 11-15 appear to merely limit details of the information about the content, details of the information about the inventory, the inventory being embedded in an object, additional insignificant extra solution activity data transfer of advertising software or ad content information, additional details of what the selecting of ad content is based on, and communication with 
The a communicator (Claim 1), a memory (Claim 1), a processor (Claim 1), a first device (Claims 1 and 10), one or more second devices (claims 1 and 10), and a third device (Claims 1 and 10) are each functional generic computer components that perform the generic functions of receiving, transmitting, and selecting, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the communicator (Claim 1), a memory (Claim 1), a processor (Claim 1), a first device (Claims 1 and 10), one or more second devices (claims 1 and 10), and a third device (Claims 1 and 10) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-15 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102a2 as being anticipated by Arivukkarasu (U.S. Patent No. 10,909,576).  Arivukkarasu teaches a system and method of mediating an advertising process that included all of the limitations recited in the above claims.
Regarding claims 1, 10, Arivukkarasu teaches receiving, from a first device, information about content into which an advertisement is to be inserted and information about an inventory included in 
Regarding claim 2, Arivukkarasu teaches the information about the content includes at least one of a kind of the content, category information of the content, provider information of the content, and information about a target user of the content (Column 16 Lines 33-63, “context” equates to a “kind” of the content).
Regarding claim 3, Arivukkarasu teaches the information about the inventory includes at least one of information about an object in which the inventory is set, size information of the inventory, shape information of the inventory, information about a format of an advertisement that is insertable into the inventory, and context information of the inventory (Column 16 Lines 33-63).
Regarding claim 4, Arivukkarasu teaches the inventory is set in an object included in the content (Column 6 Lines 12-36).
Regarding claims 5, 11, Arivukkarasu teaches transmitting, to the first device, advertisement module software for generating the inventory in the content (Column 4 Lines 30-64, user builds the virtual world using software stored locally meaning the software has to have been provided).
Regarding claim 6, 12, Arivukkarasu teaches selecting the advertisement content from among the plurality of pieces of advertisement content corresponding to the one or more second devices, based on at least one of a type of content to be inserted into the inventory, an advertising period, and a 
Regarding claims 7, 13, Arivukkarasu teaches transmitting, to the first device, information about the selected advertisement content, and transmitting, to the one or more second devices, information about whether the plurality of pieces of advertisement content have been selected (Column 7 Lines 29-57).
Regarding claims 8, 14, Arivukkarasu teaches requesting an external advertisement server to send advertisement content to be inserted into the inventory, transmitting the information about the content and the information about the inventory to the external advertisement server, and receiving, from the external advertisement server, the advertisement content to be inserted into the inventory (Column 14 Lines 8-27, Column 16 Lines 33-63).
Regarding claims 9, 15, Arivukkarasu teaches transmitting, to the third device, the advertisement content received from the external advertisement server (Column 14 Lines 8-27, Column 9 Line 47 – Column 10 Line 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to advertisement mediation platforms:
		U.S. Pub No. 2019/0272560 to Shin
U.S. Pub No. 2014/0310094 to Shapira
U.S. Pub No. 2012/0158472 to Singh
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621